DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 12, 14, 15, 17, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichenholz et al (US Patent No. 11,022,688).
	Regarding claims 12 and 22, referring to Figure 18, Eichenholz et al teaches a lidar device (i.e., lidar device 850, Fig. 18) for scanning a region to be scanned, using at least one beam (i.e., beams 874A and 874B, Fig. 18), comprising:	
at least one radiation source (i.e., light source 872, Fig. 18) for generating the at least one beam (i.e., beams 874A and 874B, Fig. 18);
at least two mirrors (i.e., rotatable polygon mirror 852, Fig. 18) rotatable about an axis of rotation to deflect beams reflected by an object onto a detector (i.e., detectors 866A and 866B, Fig. 18) oriented perpendicularly to the axis of rotation;
wherein the at least two mirrors (i.e., rotatable polygon mirror 852, Fig. 18) have, in each instance, a reflectivity for a wavelength range and are connectable to each other at an angle, in a region of the axis of rotation (i.e., Figure 18, col. 33, lines 15-59, col. 35, lines 62-67, and col. 36, lines 1-7).
Regarding claim 14, Eichenholz et al further teaches wherein the at least two mirrors (i.e., rotatable polygon mirror 852, Fig. 18) alternately reflect incident beams onto the detector (i.e., detectors 866A and 866B, Fig. 18).
Regarding claim 15, Eichenholz et al further teaches wherein each mirror (i.e., rotatable polygon mirror 852, Fig. 18) has an active angular range about the axis of rotation, and within the active angular range, incident beams are reflectable onto the detector (i.e., detectors 866A and 866B, Fig. 18).
Regarding claim 17, Eichenholz et al further teaches wherein the at least one radiation source (i.e., light source 872, Fig. 18) is oriented perpendicularly to the axis of rotation, and the at least one beam generated is deflectable via the at least two mirrors (i.e., rotatable polygon mirror 852, Fig. 18) to scan the region to be scanned.
Regarding claim 19, Eichenholz et al further teaches wherein at least two radiation sources (i.e., light sources 610A and 610B, Figs. 13 and 18) are for generating at least two beams having different wavelengths.
Regarding claim 21, Eichenholz et al further teaches wherein the detector (i.e., detectors 866A and 866B, Fig. 18) has a spectral detection range, which corresponds to at least the wavelength ranges of the at least two mirrors (i.e., rotatable polygon mirror 852, Fig. 18).

Allowable Subject Matter
4.	Claims 13, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                      Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al (US Patent No. 8,681,319) discloses laser radar for three dimensional scanning.

6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636